 



Exhibit 10.2
International Wire Group, Inc. Key Management Incentive Plan
Summary
Participants. Key Management of International Wire Group, Inc. (the “Company”)
and its subsidiaries as identified by the Board of Directors of the Company (the
“Board”) (each, a “Participant,” and together, the “Participants”).
Target. At the beginning of the year (the “Bonus Year”), the Board and/or
Compensation Committee sets a target EBITDA (earnings before interest, taxes,
depreciation and amortization) for the Company’s current fiscal year (or, in the
absence of a specific determination, the Company’s EBITDA in the Company’s
budget approved by the Board). The Compensation Committee of the Board (the
“Compensation Committee”) and/or Board may also establish additional bonus
considerations (other than EBITDA) for the Chief Executive Officer (the “CEO”)
and/or other Participants. Also at the beginning of the year, the Compensation
Committee and/or the Board, based on the recommendations of the CEO (except with
respect to himself), sets a target bonus amount for each Participant, which is a
percentage of that Participant’s base salary. Specifically, a chart is created
for the year indicating a potential bonus for each Participant equal to a target
percentage of base salary for each Participant for a given percentage of EBITDA
attained by the Company in the Bonus Year (the “Bonus Look-up Chart”). The Bonus
Look-up Chart is approved as a guideline for bonuses that will be awarded, if
any, to the Participants in the first quarter of the year following the Bonus
Year.
Bonus Determination. Following the Bonus Year, the Company’s CEO reviews the
Company’s actual EBITDA results for the Bonus Year (“Bonus Year EBITDA”) along
with the Bonus Look-up Chart. The CEO, in his sole discretion, taking into
consideration the Bonus Year EBITDA, the Bonus Look-up Chart, performance of
each Participant and any other factors that the CEO, in his sole discretion,
deems appropriate, recommends for approval by the Compensation Committee and/or
the Board the bonus for each Participant (the “Bonus”), except for the Bonus of
the CEO. As a result of the CEO’s discretion in awarding the bonuses, the Bonus
for each Participant may be more or less than is indicated for a given
Participant by the Bonus Look-up Chart. With respect to the Bonus for the CEO,
the Compensation Committee and/or Board, taking into consideration the Bonus
Year EBITDA, the Bonus Look-up Chart, the CEO’s performance and any other
factors that the Compensation Committee and/or Board, in their sole discretions,
deems appropriate, determines the CEO’s Bonus. The final determination of the
Bonus for each Participant, if any, is in the sole discretion of the
Compensation Committee and/or the Board. The Compensation Committee and/or Board
determines the Bonus for the CEO and/or other Participants in relation to
additional bonus considerations for approval by the Compensation Committee
and/or Board.

